     Case 4:05-cr-00961-DCB-LAB Document 896 Filed 02/26/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-05-00961-001-TUC-DCB (LAB)
10                  Plaintiff,                         ORDER
11    v.
12    Alfred Arvizu,
13                  Defendant.
14
15          On November 6, 2020, the Court denied the Defendant’s Motion for Early
16   Termination of Supervised Release, without prejudice to it being reurged after he has
17   served at least half of it. (Order (Doc. 888)). On January 4, 2021, he reurged the motion.
18   The Court denied it by a Minute Entry (Doc. 892) without explanation. The Defendant
19   seeks reconsideration. He asks the Court to explain why it refused to terminate his
20   supervised release early but granted early termination of supervised release for codefendant
21   Pedro Leos. The record speaks for itself.
22          Defendant Arvizu plead guilty to Counts 3 and 11 of the fourth superseding
23   indictment and a forfeiture allegation. The Court sentenced him, pursuant to a plea
24   agreement, stipulated sentence of 10 years (120 months) imprisonment as to Count 3, with
25   an additional five-year term of imprisonment (60 months) as to Count 11, to run
26   consecutive to Count 3. (Judgment (Doc. 481)). As part of the sentence, the court included
27   a $20,000.00 fine, a $200.00 special assessment, and a five-year term of supervised release.
28   The remaining counts of the fourth superseding indictment were dismissed. Id. (Dkt. 542.)
     Case 4:05-cr-00961-DCB-LAB Document 896 Filed 02/26/21 Page 2 of 2



 1          Defendant Leos was sentenced to 120 months in prison to be followed by a four-
 2   year term of supervised release and no fine. (Judgment (Doc. 706)).
 3          The difference between the sentences derived in part because Leos was charged with
 4   two drug trafficking offenses, and Arvizu was charged with drug trafficking and carrying
 5   a firearm in the course of drug trafficking. Arvizu was also a leader in the drug conspiracy.
 6   The Court granted early termination for Leos because he had completed approximately
 7   80% of his supervised release term. Arvizu has just recently completed half of the term of
 8   supervised release and has paid the bare minimum towards his fine. Granting early
 9   termination of supervised release for Arvizu would not afford adequate deterrence to
10   criminal conduct or provide just punishment for the offense when compared to the sentence
11   imposed and served by Leos.
12          Accordingly,
13          IT IS ORDERED that the Motion for Reconsideration (Doc. 895) is DENIED.
14          Dated this 26th day of February, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
